Citation Nr: 0107936	
Decision Date: 03/16/01    Archive Date: 03/21/01	

DOCKET NO.  00-04 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered from July 15, 
1999, through July 22, 1999.  

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1958 to 
September 1961.  

This matter arises from an August 1999 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
inpatient treatment at a private hospital from July 15, 1999, 
to July 22, 1999, for chest pains resulting from severe 
triple vessel arteriosclerotic coronary artery disease with 
moderate left ventricular dysfunction.  

2.  During the veteran's unauthorized private hospital care 
from July 15, 1999, through July 22, 1999, service connection 
had not been established for any disabilities; nor has any 
been established since that time.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care from July 15, 1999, 
through July 22, 1999, have not been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. §§ 17.120, 17.121 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility from July 15, 1999, through July 
22, 1999.  He contends that VA should indemnify him against 
the cost of medical expenses that he incurred as a result of 
such inpatient treatment, because his initial admission was 
the result of a medical emergency, and because he was told by 
a member of the staff at the VA Medical Center in Muskogee, 
Oklahoma, that he should seek treatment at the nearest 
medical facility if emergent circumstances prevented him from 
traveling to a VA medical facility.  

In this case, the veteran raises several matters to include 
whether the services for which payment is sought were 
authorized by VA, and, if there was no such authorization, 
whether the veteran is eligible for payment or reimbursement 
for services not previously authorized under the provisions 
of 38 U.S.C.A. §§ 1710 or 1728.  See Hennessey v. Brown, 7 
Vet. App. 143, 148 (1994).  

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the non-VA medical care at 
issue pursuant to 38 U.S.C.A. § 1703(a) (West 1991) and 38 
C.F.R. § 17.54 (2000).  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).  
Individual authorization for medical services is available 
for treatment of service-connected disability, disability for 
which a veteran was discharged or released from active 
service, disability of a veteran who has a total and 
permanent service-connected disability, or for certain 
disabilities of a veteran participating in a VA 
rehabilitation program.  See 38 U.S.C.A. § 1703 (West 1991); 
38 C.F.R. § 17.52(a) (2000).  Contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA facility.  See 38 C.F.R. § 17.42(b)(3).  However, to meet 
this criterion, the veteran must be receiving treatment in a 
VA facility at the time of the emergency.  Prior VA treatment 
of a disorder or a telephone call in an attempt to seek VA 
treatment on July 15, 1999, does not meet this criterion.  
See Zimick v. West, 11 Vet. App. 45, 51-52 (1998).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  See 38 C.F.R. § 17.54 (2000).  

As previously indicated, however, on the basis of the 
evidence of record, there is no record that a decision to 
authorize the veteran's emergent medical care at the 
Hillcrest Medical Center was made.  The veteran contends, in 
essence, that he was told by a VA employee that VA would pay 
for any treatment that the veteran received at a private 
medical facility under emergent circumstances.  However, a 
statement from the veteran's daughter indicates only that the 
veteran had been advised that he should seek treatment at the 
nearest hospital if circumstances precluded him from 
traveling to the nearest VA medical center.  Whether this 
constitutes prior authorization is arguable.  However, 
regardless of whether there was prior authorization or 
application for authorization received within 72 hours after 
his admission to a non-VA medical facility, regulations do 
not provide a basis for finding the veteran entitled to 
payment of the cost of such medical services as outlined by 
the very specific governing legal criteria set forth above.  
See 38 C.F.R. §§ 17.52, 17.53, 17.54 (2000); see also Zimick, 
11 Vet. App. 45.  

Accordingly, the Board must conclude that regardless of 
whether prior authorization for the private medical treatment 
received from July 15, 1999, through July 22, 1999, was 
obtained pursuant to 38 C.F.R. § 17.54, payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.  

Thus, the Board must consider the pertinent provision for a 
veteran entitled to VA care who obtains treatment at a non-VA 
facility.  Pursuant to 38 U.S.C.A. § 1728, the Secretary of 
Veterans Affairs may, under such regulations as the Secretary 
shall prescribe, reimburse a claimant for the reasonable 
value of such care or services for which such claimant has 
made payment.  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997), quoting 38 U.S.C.A. § 1728(a).  In any case where 
reimbursement would be in order for the veteran under the 
foregoing statute, the Secretary may, in lieu of reimbursing 
such veteran, make payment of the reasonable value of care or 
services directly to the hospital or other health facility 
furnishing the care or services.  See 38 U.S.C.A. § 1728(b).  

Such reimbursement is available only where:  (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (C) 
for any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability, or 
(D) for any illness, injury, or dental condition in the case 
of a veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in § 3101(9) of this 
title), and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  
The United States Court of Appeals for Veterans Claims 
(Court) has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  See Malone, 10 Vet. App. at 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility 
may be considered as not feasibly available when the urgency 
of the applicant's medical condition, the relative distance 
of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  See 38 C.F.R. §§ 17.52, 17.53.  
No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  See 38 C.F.R. § 17.130.  

At the time of the private treatment received by the veteran 
beginning July 15, 1999, service connection was not in effect 
for any disability.  The record does not show that the 
veteran:  had a total disability permanent in nature 
resulting from a service-connected disability; was 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31; or that he received treatment in July 1999 for a 
service-connected disability or for a nonservice-connected 
disability associated with or aggravating an adjudicated 
service-connected disability.  The Board emphasizes that the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See Zimick, 11 Vet. App. at 49.  Even though the 
Board does not dispute the emergent nature of the situation, 
and even assuming that a VA facility was not feasibly 
available, the veteran was not treated for a 
service-connected disability for the period from July 15, 
1999, through July 22, 1999.  He was admitted for chest pains 
caused by severe triple vessel arteriosclerotic coronary 
artery disease with moderate left ventricular dysfunction.  
The veteran's heart disability has never been adjudicated to 
be service connected.  As stated previously, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be met to establish entitlement to payment or reimbursement 
of the cost of unauthorized medical services, and all of the 
criteria are not met in this case.  Consequently, as there is 
no legal basis upon which to allow the claim, it therefore 
must be denied.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In conclusion, entitlement to payment of private medical 
expenses incurred for the period from July 15, 1999, through 
July 22, 1999, is denied because prior authorization for such 
treatment was not given, because the veteran does not meet 
legal criteria requisite for payment of unauthorized private 
medical expenses under the provisions of 38 U.S.C.A. § 1728, 
and because there is no authorization for payment or 
reimbursement for such expenses provided under 38 U.S.C.A. 
§ 1710.  As a final note, the Board observes that, in effect, 
the veteran has requested extraordinary equitable relief in 
this case; such relief exceeds the Board's authority.  Only 
the Secretary of Veterans Affairs is authorized to render 
such relief.  See 38 U.S.C.A. § 503(b) (West 1991); see also 
Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  Because 
the veteran has failed to state a claim for which relief can 
be granted with regard to his medical treatment at a non-VA 
medical facility for a nonservice-connected disability for 
the period from July 15, 1999, through July 22, 1999, his 
appeal must be denied.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA inpatient medical care administered from 
July 15, 1999, through July 22, 1999, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







